— Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Lentol, J.), rendered December 7, 1977, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Viewing the evidence in the light most favorable to the prosecution, as we are required to do (see, e.g., People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932), we find that the evidence established the defendant’s guilt of the crime of murder in the second degree beyond a reasonable doubt (see, People v Contes, 60 NY2d 620).
Furthermore, there is no basis for a modification of the sentence.
Finally, we have examined the defendant’s remaining contentions and find them to be without merit. Lazer, J. P., Brown, Weinstein and Niehoff, JJ., concur.